Title: To James Madison from Christopher Gore, 4 June 1803
From: Gore, Christopher
To: Madison, James


Sir,
London June 4. 1803
Your Letter of the 6th. April last came to hand on the 26th. instant, a few days after the departure of Mr. King, who you will have learnt, not conceiving it to be the intention of the President, did not name any Chargé d’affaires on leaving this Court.
Perceiving, however, from the Estimate of Expences that it was possible several months might elapse before the arrival of a minister I thought it suitable to mention to Lord Hawkesbury that it was to be inferred from your Communication to me, that the President had contemplated Mr. King’s naming some person to take the charge of our affairs here, and that I feared a longer time might pass before the United States would be represented than was expected by their Government. This I did with the view of preventing any misconception that otherwise by possibility might arise from the absence of the usual Representative of our Government in this Country, and also to inform him that under these circumstances I should, until the arrival of a person authorized to act in the Character of a Minister, take the liberty of making to him such Representations in behalf of our Government or Citizens as their affairs might require, in cases wherein delay would be materially inconvenient. To which he replied in terms of great civility, and professed a perfect readiness to receive every Communication I should make on these Subjects, and to give to the same all the attention that their nature and importance might require.
As your favour under date of 6th. April, already received was only the duplicate, and did not contain the official Documents to support the charge of 15,000 dollars supplied to pay the British portion of Expences of the Commission under the Sixth Article, I have not been able to make application for its reimbursement. This, however, shall be done so soon as these papers arrive, and of its effect you shall be informed. I cannot doubt, however, of the result being to reimburse the amount advanced by the United States.
There is every reason to believe that Mr. Erving will have funds, in a very short time, more than Sufficient to defray all the Bills of the Proctors, he being now in the receipt of Costs from many of the private agents who take their awards; and on or about the 15th. July will without question receive the amount advanced by the United States in all cases awarded on under the Seventh Article, which will be within a few, if not in all the Complaints submitted to that decision.
The Agreement made by Mr. King with Sir Francis Baring & Co. relative to the pecuniary engagements of the United States here prevented any inconvenience to the Individuals from the failure of the fund provided for their appointments in the hands of Bird Savage & Bird. It has also rendered unnecessary the diversion of the Bills heretofore remitted, from the purpose to which they were originally destined. With the permission of Sir Francis Baring & Co. I advised Mr. Monroe that his Draft on that House, to the amount of 3000 Dollars, would be duly honoured.
The Bill remitted by the Treasurer of the United States for £900 has been accepted, and will go to the credit of the United States in their account of Treaties with the Barbary Powers, according to the directions of your Letter of the 19th. April.
When the Remittances intended to be made by the Secretary of the Treasury to supply the deficiency occasioned by the loss of the funds in the hands of Bird Savage & Bird shall arrive they will be sent to Sir Francis Baring and Company to be applied according to your directions.
I have already mentioned my inference from your Estimate that some time might elapse before the Vacancy in the Legation would be supplied. Conceiving this to be probable, and applications daily arriving of a nature to require much writing, and the arrangement of many Papers, it became indispensable, in my view, to the regularity of the Business, and to the future convenience of the Minister that some Person should be employed for this purpose. I therefore did not hesitate to take again into the service of the United States Mr. Munro the late Secretary of Mr. King, promising him a continuance of the Salary he formerly enjoyed. I ordered the News Papers which Mr. King was in the habit of forwarding to you, and shall from time to time send you such Papers and Documents as contain information which shall appear to me to be of use to the Government.
The Salary of Mr. Munro, and the contingent Charges incident to the Business will be all the Expence for which the United States will be liable; and these I flatter myself will be approved by the President whom, sir, I pray you to assure that my endeavours will be faithfully exerted to diminish as much as possible the inconvenience to the Government and Citizens of the United States, arising from this vacancy in the Legation which it would seem, by your Letter, was not contemplated at Washington.
The War has commenced with uncommon severity on the part of France. All Englishmen in that Country of an age to be enrolled in the Militia are treated as Prisoners of War, and the greatest efforts are making by the First Consul to exclude the British Trade from every part of the Continent, and to compel all Nations to engage in hostilities against England, who, on the contrary professes the strongest dispositions to respect the Neutrality of every Country, not willing to take an active part in the conflict. With such professions the Dutch and Spanish Ministers are yet permitted to remain here, notwithstanding the part Holland is obliged to assume, and the Treaties between these Nations and France. Letters of Marque and Reprisal have not issued against Spain, nor even orders to stop and detain her vessels. Lord Nelson, who is gone to the Mediterranean waited several days for Instructions to this effect, and finally sailed, being directed not to stop any Spanish vessels.
Hopes are entertained, that, in the event of France possessing herself of Hamburgh, for which place it is believed the Consul is marching an Army, the Emperor of Russia may resist the French arms by force, and being thus introduced into the Contest, will exert himself to support and protect the independance of the smaller Powers of Europe. It is on grounds of this sort that Holland calculates for her only chance of being rescued from annihilation as an independent state.
The Report of the Emperor of Germany having entered into a Treaty offensive and defensive with France is entirely without foundation. I should not have thought it necessary to have mentioned the fallacy of this Story, but from seeing it in the True Briton, which was formerly considered as the Government Paper.
By Mr. Bayard I send a parcel containing News Papers to this day, and the Documents published by France relative to the Negotiations between herself and Great Britain. Those which were published by this Government I presume were forwarded by Mr. King. With great Consideration and respect I have the honour to be, Sir Your most ob. and hum. Servt.
C. Gore.
 

   
   RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Unbound Records); partial Tr (NHi: Rufus King Papers). RC marked “(Duplicate.)”; docketed by Wagner as received 31 Aug.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:483–84.



   
   Gore must have received this letter on 26 May; King left Great Britain for the U.S. on 21 May 1803 (Ernst, Rufus King, p. 277).



   
   See King to Gallatin, 9 and 25 Feb. 1803 (King, Life and Correspondence of Rufus King, 4:219, 223–24), and Gallatin to JM, 12 Apr., and JM to Gallatin, 18 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:509, 534).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539.


